       Case 1:20-cr-00104-RJA-MJR Document 8 Filed 07/23/20 Page 1 of 3

   IN THE DISTRICT COURT OF THE UNITED STATES

                   for the Western District of New York
                                 ____________________

                                                     OCTOBER 2019 GRAND JURY
                                                     (Impaneled 10/18/2019)

 THE UNITED STATES OF AMERICA                        INDICTMENT

       -vs-                                          Violations:

                                                     Title 18, United States Code, Sections
 JOSEPH BELLA                                        922(g)(3) and 924(c)(1)(A)(i);
                                                     Title 21, United States Code,
                                                     Section 856(a)(1)

                                                     (3 Counts and Forfeiture Allegation)

                                       COUNT 1

                        (Maintaining a Drug-Involved Premises)

                             The Grand Jury Charges That:

      On or about April 23, 2020, in the Western District of New York, the defendant,

JOSEPH BELLA, did knowingly, intentionally, and unlawfully use and maintain a place,

that is, the premises at 224 Summer Street, Buffalo, New York, for the purpose of

manufacturing, distributing, and using marijuana, delt9-tetrahydrocannabinol, cannabinol,

3,4-methylenedioxymethamphetamine (MDMA), and psilocybin, Schedule I controlled

substances; and cocaine and lisdexamfetamine, Schedule II controlled substances.

      All in violation of Title 21, United States Code, Section 856(a)(1).



                                       COUNT 2

               (Possession of Firearm in Furtherance of Drug Trafficking)

                         The Grand Jury Further Charges That:

      On or about April 23, 2020, in the Western District of New York, the defendant,

JOSEPH BELLA, in furtherance of a drug trafficking crime for which he may be prosecuted
       Case 1:20-cr-00104-RJA-MJR Document 8 Filed 07/23/20 Page 2 of 3

in a court of the United States, that is, a violation of Title 21, United States Code, Section

856(a)(1), committed in the manner set forth in Count 1 of this Indictment, the allegations of

which are incorporated herein by reference, did knowingly and unlawfully possess a firearm.

       All in violation of Title 18, United States Code, Section 924(c)(1)(A)(i).



                                         COUNT 3

                      (Possession of Firearm and Ammunition by an
                        Unlawful User of Controlled Substances)

                          The Grand Jury Further Charges That:

       On or about April 23, 2020, in the Western District of New York, the defendant

JOSEPH BELLA, knowing that he was then an unlawful user of controlled substances as

defined in Title 21, United States Code, Section 802, that is, marijuana, delt9-

tetrahydrocannabinol, cannabinol, 3,4-Methylenedioxymethamphetamine (MDMA), and

psilocybin, Schedule I controlled substances; and cocaine and lisdexamfetamine, Schedule II

controlled substances, unlawfully did knowingly possess, in and affecting commerce, a

firearm and ammunition, namely:

       a. One Harrington and Richardson, model Topper 88, 12 gauge shotgun bearing
          serial number AU519161;

       b. Ten 12-gauge rounds of ammunition labeled “REMINGTON 12 GA” on the
          headstamp;

       c. 33 9mm Luger caliber rounds of ammunition labeled “Blazer 9mm LUGER” on
          the headstamp; and

       d. 40 .223 REM caliber rounds of ammunition labeled “Tulammo 223 Rem” on the
          headstamp.

       All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).




                                              2
       Case 1:20-cr-00104-RJA-MJR Document 8 Filed 07/23/20 Page 3 of 3

                              FORFEITURE ALLEGATION

                               The Grand Jury Alleges That:

       Upon conviction of any of the counts of this Indictment, the defendant, JOSEPH

BELLA, shall forfeit all his right, title, and interest to the United States of any firearms and

ammunition involved and used in the commission of the offense, and found in his possession

or under his immediate control at the time of arrest, including, but not limited to:

       a. One Harrington and Richardson, model Topper 88, 12 gauge shotgun bearing
          serial number AU519161;

       b. Ten 12-gauge rounds of ammunition labeled “REMINGTON 12 GA” on the
          headstamp;

       c. 33 9mm Luger caliber rounds of ammunition labeled “Blazer 9mm LUGER” on
          the headstamp; and

       d. 40 .223 REM caliber rounds of ammunition labeled “Tulammo 223 Rem” on the
          headstamp.

       All pursuant to Title 18, United States Code, Sections 924(d) and 3665, and Title

28, United States Code, Section 2461(c).


       DATED: Buffalo, New York, July 23, 2020.


                                            JAMES P. KENNEDY, JR.
                                            United States Attorney


                                    BY:     S/BRENDAN T. CULLINANE
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            716/843-5875
                                            Brendan.Cullinane@usdoj.gov
A TRUE BILL:

S/FOREPERSON




                                               3
